Citation Nr: 0106485	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left hip.  

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right hip.  

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee, postoperative status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the RO previously denied a claim for 
service connection for a right knee disorder in July 1985.  
The record does not show that the veteran was notified of 
that determination.  Therefore, this claim is characterized 
as it appears on the cover page of this decision.  This will 
be further addressed in the Remand below.  

In August 1998, the Board remanded this matter for the 
scheduling of a hearing at the RO before a traveling Member 
of the Board.  In April 1999, the request for a Travel Board 
hearing was canceled by the veteran and his representative.  
The case was thereafter returned to the Board for further 
consideration.  




REMAND

Inasmuch as the veteran was not informed of the July 1985 
rating board decision denying service connection for a right 
knee disorder, that claim has remained in an open status and 
must be decided by the RO at this time on a de novo basis.  
This will also involve consideration of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Against a background of having canceled a Travel Board 
hearing for the stated reason that the veteran was unable to 
report to the RO for that hearing, in September 1999 the 
veteran requested a hearing before an RO hearing officer.  He 
was not scheduled for such a hearing, and this matter must be 
addressed on remand.  

With respect to the claims for increased ratings for right 
hip and left hip disabilities and a left knee disability, the 
veteran asserts that the symptoms associated with his 
disabilities are more disabling than currently evaluated.  

In evaluating the severity of these service-connected 
disabilities, all pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A VA examination dated in June 1999 is the most recent 
examination of record.  The Board notes that the examiner did 
not provide findings with regard to functional loss due to 
pain, weakness, or fatigability, or incoordination regarding 
the service connected right hip and left hip disabilities and 
the left knee disability.  Thus, the Board is of the view 
that the June 1999 examination is inadequate for rating 
purposes.  

With respect to the service-connected left knee disability, 
post operative status, the Board points out that the 
disability is currently evaluated by the RO pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257. The VA General 
Counsel has issued precedent opinions holding that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257, if the claimant has 
additional disability.  VAOPGCPREC 23-97, VAOPGCPREC 9-98.  
Arthritis of the left knee was demonstrated on X-ray taken in 
conjunction with the June 1999 VA examination.  As such, 
these General Counsel opinions must be considered in 
evaluating the service-connected left knee disorder.  

In light of the current state of the record, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
right knee disorder since discharge from 
service and who have currently treated 
him for his service-connected right hip 
and left hip disabilities and his left 
knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity his 
service-connected right hip and left hip 
disabilities and left knee disability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination, and he must state in the 
examination report that the claims 
folder, including a copy of this remand, 
was reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail, including 
range of motion of all involved joints in 
degrees and in all planes.  All indicated 
studies, including x-rays, should be 
performed.  With respect to any right 
knee disorder found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that a right knee disorder developed 
during service, or is otherwise related 
service.  With respect to the service-
connected right hip and left hip 
disorders and the left knee disorder, the 
examiner should in connection with the 
range of motion studies state whether 
each of these joints exhibits pain on 
undertaking motion, fatigability, 
weakness, and/or incoordination.  To the 
extent as such symptoms are observed 
their severity should be reported.  If 
they are not observed on examination, 
this must be noted as well.  As regards 
the left knee, the examiner must state 
whether it exhibits recurrent subluxation 
and/or lateral instability, and, if so, 
whether such symptoms are less than 
slight, slight, moderate, or severe in 
degree.  

3.  The RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this Remand, If not, they 
should be returned for corrective action.  

4.  Thereafter, the veteran should be 
scheduled for a hearing at the RO before 
a RO hearing officer and advised of the 
date and time of such hearing.  

5.  Thereafter, the RO should review and 
readjudicate the claim for service 
connection for a right knee disorder on a 
de novo basis (based on a review of all 
evidence of record).  The claims for 
increased ratings for a right and left 
hip disability and a left knee disability 
should also be readjudicated.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to procure clarifying evidence, 
to ensure due process of law, to comply with newly enacted 
legislation, and to comply with a precedent decision of the 
Court.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




